Title: To James Madison from Nathaniel Gorham, 27 January 1788
From: Gorham, Nathaniel
To: Madison, James


My Dear Sir
Charles Town Jany. 27h. 1788
Never was there an Assembly in this State in possession of greater ability & information than the present Convention—yet I am in doubt whether they will approve the Constitution. There is unhappily three parties opposed to it. First all Men who are in favour of paper money and tender Laws—those are more or less in every part of the State. Secondly all the late Insurgents and their abettors; & in the three great Western Counties they are very numerous—we have 18. or 20. who were actually in Shases Army now in the Convention. Thirdly a great majority of the members from the Province of Main—many of them & their Constituents are only squatters upon other Peoples Land, & they are afraid of being brought to account. They allso think though erroniously that their favorite plan of being a seperate State will be defeated. Ad[d] to those the honest doubting people—and they make a most powerfull host. The Leaders of this party are a Mr Wedgery Mr Thompson & Mr Nason from the Provi[n]ce of Main—& a Doctor Taylor from the County of Worcester & Mr Bishop from neighbourhood of Rhode Island. You need only to ask our Delegates their characters to judge of the opposition. To manage the cause against them are the present & Late Governor, 3 Judges of the supreme Court—15 Members of the Senate 20 from among the most respectable of the Clergy—10 or 12 of the first characters at the Bar—Judges of Probate High Sheriffs of Counties & many other respectable people Merchants &ca.—Generals Heath Lincoln Brooks & others of the late Army. With all this ability in support of the cause—I am pretty well satisfied we shall loose the question, unless we can take of[f] some of the opposition by amendments. I do not mean those to be made the condition of the ratification—but recommendatory only. Upon this plan I flatter myself we may possibly get a majority of 12 or 15—& not more. You need not mention my name as your informant. Belive me to be sincrly Yours
N Gorham
